The sole appellant in this action is a receiver appointed by the Rush Circuit Court, and this is an appeal taken from an order made in the receivership proceedings by the same court, respecting funds of the receivership in the possession of such receiver. The order merely requires appellant to pay appellee a certain sum of money out of assets of the receivership in his hands as such receiver. Appellant cannot question the correctness of such an order, and has no authority or right to maintain this appeal. Herrick v. Miller, Exr. (1890), 123 Ind. 304; 2 Cyc 641; Stoner, Admx., v. Gloystein (1923), 193 Ind. 614, 140 N.E. 435.
Appeal dismissed.